internal_revenue_service department of the treasury number release date index number u i l no washington dc person to contact telephone number refer reply to cc psi plr-139472-01 date date legend coop state a service sub b dear this is in response to your request for rulings dated date submitted on behalf of coop by your representative coop was incorporated in as a corporation not for profit under the state a revised statutes coop was formed to serve its member credit unions by providing the means by which the credit unions could offer their members credit cards without incurring substantial new labor costs and arranging for a service_center to provide services related to insurance and maintenance of credit cards in short coop was formed to provide credit unions the economies of scale necessary to participate in the credit card business in coop modified its bylaws to operate on a cooperative basis with respect to its members also it modified the bylaws of service its wholly owned subsidiary to directly operate on cooperative basis with coop members in date with the consent of the members of both organizations coop and service merged because the compelling need for separate operations no longer existed since the members of both cooperatives were identical it was determined that a combined operation would be more efficient to operate and administer in coop’s board_of directors made the decision to offer to its members collection services on delinquent credit card accounts again this service was offered to its members as means to achieve economies of scale prior to that coop had to engage private collection agents to recover funds on those accounts a significant issue that coop had to consider is liability that may be associated with collection services activities on delinquent accounts because of many abuses of private collection agents documented over the years congress enacted the fair debt collection practices act act that legislation was intended to prohibit certain types of collection activities and provided for punitive measures under the act a significant number of individual and class action lawsuits have resulted with substantial damages awarded in some cases while coop has every intention of complying with the provisions and spirit of the act it could not eliminate the possibilities of spurious claims arising from its collection efforts accordingly the cooperative concluded that the collection operations would have to be placed in a wholly-owned and controlled subsidiary in as munch as this activity would be conducted exclusively for the benefit of coop’s members it was established as a not-for-profit corporation that corporation sub filed for incorporation on date with the state a secretary of state as stated in the preamble to sub’s bylaws effective as of date the entity it is to be operated as a one-member cooperative for the benefit of the member’s patrons sub commenced operations on date for the purpose of providing credit card collection services to coop’s members coop’s members request collection services from that cooperative then coop submits those requests to sub which performs the services requested and remits the net_proceeds collected to coop following that coop remits the net_proceeds to its members to the extent that any amounts are retained during the next year following the close of the fiscal_year sub will make patronage_dividend payments to coop in its year of operations sub lost approximately dollar_figureb though coop has yet to file its consolidated form_1120 u s_corporation income_tax return for tax_year it intends to consolidate sub with coop and offset the parent’s patronage income with the patronage losses realized by sub for purposes of allocating costs and patronage_dividends to members both coop and sub compile actual revenue by credit_union and utilize an activity-based cost accounting system to determine the cost of supporting each credit union’s card program with sub it is expected that a majority of costs will be assigned on this direct basis the remaining costs will be allocated among members using a dollars-of sales methodology once these costs assignments have been made the margins for each members can be calculated in article ii paragraph of sub’s bylaws the stockholder coop is entitled to vote in accordance with the terms and provisions of the certificate of incorporation and these by-laws shall be entitled to one vote in person or by proxy pursuant to article iii paragraph of those bylaws there are five directors that are to mange the affairs of the corporation the first board_of directors was appointed by coop’s board_of directors which is democratically elected on a one member one vote basis by coop’s members as replacements are required on sub’s board in the future coop’s board_of director’s will following procedures set forth in article iii of sub’s bylaws for nomination and election of new directors article v of sub’s bylaws prescribes operation at cost and defines the treatment of the member’s capital paragraph of that article states the corporation shall at all times be operated on a cooperative service-at-cost basis for the benefit of the member the term member means coop in paragraph of that article requires that the member will through its patronage furnish capital for the corporation in order to induce patronage and to assure that the corporation will operate on a service- at-cost basis the corporation is obligated to account on a patronage basis to its member for all amounts received and receivable from the furnishing to these services in excess of operating costs and expenses properly chargeable against the type of service furnished all such amounts in excess of operating costs and expenses at the moment they are furnished by the member are received by the corporation with the understanding that they are provided by the member as capital additionally that paragraph provides the corporation is obligated to make payments of all such amounts in excess of operating costs and expenses as patronage_dividends in cash or by credits to a capital_account for the member at least twenty percent of the annual patronage_dividend must be paid to the member in cash the books and record of the corporation shall be set up and kept in such a manner that at the end of each fiscal_year the amount of capital if any so furnished by the member is clearly reflected and credited in an appropriate record to the capital_account of the member also that paragraph states that patronage_dividends may be paid in cash or by credits to a capital_account for the member or as otherwise provided in article v sec_2 and of the bylaws based upon the value of its participation margins available in allocation will be the corporation’s patronage margin as determined for federal tax reporting purposes no interest or dividends shall be paid with respect to membership certificates or revolving fund certificates with eight and one-half months following the end of the corporation’s fiscal_year or by filing of the corporation’s federal_income_tax return whichever is earlier the member will be notified in writing as to the amount of its patronage divided paid in cash and paid in revolving fund certificates or other written instruments the paragraph goes on to say that amounts credited to the capital_account of the member will have the same status as though they had been paid in cash pursuance of a legal_obligation to do so and the member had then furnished sub corresponding amounts for capital paragraph of article v directs sub’s board_of directors to establish polices for the redemption of revolving fund certificates previously allocated in payment of patronage_dividends in the discretion of the board and based on the financial condition of sub such patronage capital can be retired on a first-in_first-out basis paragraph of article v requires sub to account to coop for all patronage and identify all transactions conducted for coop’s members pursuant to paragraph of article v coop consents that the amount of any distributions with respect to its patronage occurring after date which are made in written notices of allocation as defined in sec_1388 and which are received by the member from the corporation will be taken into account by the member at its stated dollar amounts in the manner provided in sec_1385 in paragraph of article v sub and coop acknowledge that sub’s articles of incorporation and bylaws are a contract between the two corporations further the paragraph defines the term member to mean coop article vi of sub’s bylaws prescribe the terms for dissolution of the corporation and treatment of the property interests of the member it states upon dissolution or liquidation of the corporation after all outstanding debts and obligations have been paid revolving fund certificates have been redeemed and all common_stock redeemed at par_value any remaining savings of the corporation will be distributed to the member and the interests of the member’s patrons shall be identified based on such patrons’ historic participation in the cooperative such distributions will be calculated by multiplying the remaining savings of the corporation by the ratio of each of member patrons’ cumulative cooperative patronage to the corporation’s total patronage all calculated since commencement of cooperative operations to coordinate with the bylaws of sub coop modified its bylaws to accommodate the allocation of patronage income received by it from the subsidiary under article vi paragraph dollar_figure of coop’s bylaws the following is provided to the extent that the corporation receives patronage_dividends from sub based on transactions conducted for the corporation’s member credit unions the corporation shall allocate and distribute such dividends to its member credit unions in proportion to such members’ participation in and receipt of services from ie patronage of sub in other words coop is obligated to allocate to its patrons the patronage_dividends received from sub based on the participation of each coop patron in sub’s services for this purpose participation is defined in terms of dollars of business conducted coop’s management has also made the following responsibilities the articles of incorporation for sub are a true copy the bylaws of sub are a true copy the bylaws of coop are a true copy sub accounts for coop’s annual patronage and that of coop’s members using an activity based cost system the majority of costs are allocated to coop and ultimately to coop’s members directly using the cost assignment model remaining costs are assigned to coop and its members using an allocation method based on dollars-of-sales all references to the member’s patrons in the bylaws of sub mean coop’s members coop does not serve nonmembers patrons in 44_tc_305 acq 1966_1_cb_3 three principles are described as fundamental to cooperative operation subordination of capital democratic control by the members and operation at cost the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor see also i packel the organization and operation of cooperatives 4th ed frost v corporation commission 278_tc_515 subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative's business remain in the hands of the members patrons of the cooperative rather than with nonpatron equity investors in the cooperative the purpose of this limitation is to insure that the gains that accrue to the cooperative from the business that it transacts with its patrons will largely or completely inure to the benefit of those patrons rather than to its stockholders to be operating_on_a_cooperative_basis a cooperative must limit the financial return with respect to its equity_capital puget sound t c pincite stated differently a cooperative may not be operated for the purpose of paying a return on equity investments democratic control of the cooperative as envisioned in puget sound pincite is typically achieved by voting on a one-member one-vote basis the principle of democratic control was further discussed in 462_f2d_259 ustc at big_number ca-5 in which the court noted that sec_521 regarding exempt_cooperatives contemplates that the stock will be owned by the patrons of the cooperative that section envision s the exempt association organized according to a model of a widely-based participatory democracy in which all the members are able to exercise a franchise of equal strength each member must have a single vote regardless of the size of its investment or the amount of business it does with the corporation the requirement of operation at cost is met if the cooperative’s net_earnings or savings are distributed to the cooperative’s patrons in proportion to the amount of business conducted with them this requirement relates to the proportionate vesting in and allocation among the worker- members of all fruits and increases from their cooperative endeavor is achieved through statutes bylaws and contractual arrangements between the association and its members whereby the elected officers of the association are required to make periodic allocations of the same among the members in proportion to their active_participation as workers puget sound at p revrul_70_481 1970_2_cb_170 holds that a corporation supplying services to its members at cost and making distributions to each member based on the value of business done with each member was operating_on_a_cooperative_basis within the meaning of sec_1381 of the code revrul_72_36 1972_1_cb_151 states that in accordance with fundamental cooperative and mutual principles the rights and interests of the members in the savings of a cooperative should be determined in proportion to their business with the cooperative with respect to liquidating distributions the service has stated that the cooperative principle of operation at cost requires that a cooperative’s articles of incorporation or bylaws obligate the cooperative to distribute its remaining assets upon liquidation to both its current and former members in proportion to the value or quantity of business that each did with the cooperative over some reasonable number of years in various situations the service has examined the purpose of a cooperative’s subsidiary to determine eligibility for exemption under sec_521 of the code to determine compliance with the provisions of sec_521 the service has applied a look through principle to federated cooperatives for many years see for example revrul_69_575 1969_2_cb_134 though coop is not an exempt farmers’ cooperative under sec_521 the look-through principle can be equally applied to it to determine the status of sub and its relationship with coop sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1382 of the code and sec_1_1381-2 of the regulations provide in pertinent part that there is allowed as a deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1388 of the code defines the term nonqualified_written_notice_of_allocation as meaning a written_notice_of_allocation which is not described at sec_1388 or a qualified_check that is not cashed on or before the 90th day after the close of the payment period for the taxable_year sec_1_1385-1 of the regulations states that in determining the amount to be included in a patron’s gross_income with respect to a patronage_dividend received as property property shall be taken into account at its fair_market_value when received sec_1382 of the code provides in part that the payment for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 of the code provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the corporation from business done with or for its patrons that section further provides that patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association cooperatives are distinguished from ordinary business corporations by how they allocate and distribute their earnings in an ordinary business corporation net_earnings are shared by investors based upon the capital they invest in the business in a cooperative net_earnings are shared by patrons on a patronage basis revrul_93_21 1993_1_cb_188 and revrul_72_602 1972_2_cb_511 state that in order to be considered ‘operating on a cooperative basis’ under sec_1381 of the code the taxpayer must have a sufficient membership to form a mutual joinder of interest in the risks and benefits of the organization in the instant case sub’s articles and bylaws fulfill the requirements of cooperative operation accordingly based solely on the above we conclude that sub is a corporation operating_on_a_cooperative_basis under sec_1381 of the code sub’s payment of patronage_dividends to coop will qualify for deduction by sub under the provisions of sec_1382 and sec_1388 of the code patronage_dividends received by coop from sub will be patronage income to coop coop’s method of allocating patronage_dividends received from sub to its ultimate patrons is deemed to be equitable under the requirements of cooperative income_tax law in accordance with a power_of_attorney filed with this ruling_request a copy of this ruling is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it pursuant to sec_6110 of the code it may not be used or cited as precedent sincerely yours walter woo senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries cc
